DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US 4,493,362, hereinafter Moore).
Re Claim 1. Moore teaches a mold temperature control system that controls temperature of a mold in a diecasting machine, comprising: 
temperature sensors (Fig. 1, items 112 & 114) that detect mold temperatures of individual parts of the mold, 
flow controllers (items 120 & 122) that control instantaneous flow rates of cooling water that cools the parts of the mold, and 
a control device (items 12 & 14) that acquires the mold temperatures detected by the temperature sensors, computes deviations between a target mold temperature and the current mold temperatures at every production cycle, converts the deviations into flow rate values, and transmits the flow rate values to the flow controllers (Fig. 6).  

	Since the system of Moore and the claimed system are structurally indistinguishable, the system of Moore is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Moore teaches wherein the control device compares a representative mold temperature and the current mold temperature in each of the parts of the mold, computes the deviations, and determines correction values for flow rates based on the deviations (Fig. 6).
  	Since the system of Moore and the claimed system are structurally indistinguishable, the system of Moore is capable of performing all the claimed functions.

Re Claims 3 and 4. Since the claims are directed to the apparatus, if the correction values are the same or different among the parts of the mold does not affect the patentability of the claimed apparatus, as they do not affect the structure of the claimed apparatus.

Re Claims 5-9. Since the system of Moore and the claimed system are structurally indistinguishable, the system of Moore is capable of performing all the claimed functions.

Re Claim 10. Moore teaches wherein the mold is configured with two sub parts (Fig. 1), -14-Atty Dkt.: 9015/0019PUS1 one of which is a fixed mold (a left side mold) that is fixed to a body of the diecasting machine, and the other of which is a movable mold (a right side mold) that is repeatedly movable with respect to the body, and the temperature sensors are disposed on both of the fixed mold and movable mold (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/30/2022